 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DIMITRIOS KASTIS,                                  No. 1:18-cv-01430-DAD-BAM
12                       Plaintiff,                      ORDER GRANTING PLAINTIFF’S
                                                         APPLICATION TO PROCEED WITHOUT
13            v.                                         PREPAYMENT OF FEES OR COSTS
14    DISTRICT ATTORNEY’S OFFICE                         (Doc. No. 2)
      FRESNO COUNTY,
15
                         Defendant.
16

17
            Plaintiff Dimitrios Kastis is proceeding pro se and has requested leave to proceed in forma
18
     pauperis pursuant to Title 28 of the United States Code section 1915(a). Plaintiff has made the
19
     showing required by section 1915(a), and accordingly, the request to proceed in forma pauperis
20
     will be granted. 28 U.S.C. § 1915(a).
21
            Plaintiff is advised that the Court is required to screen complaints of pro se litigants
22
     proceeding in forma pauperis pursuant to Title 28 of the United States Code section 1915(e)(2).
23
     The Court must dismiss a complaint or portion thereof if the action is legally “frivolous or
24
     malicious,” fails to state a claim upon which relief may be granted, or seeks monetary relief against
25
     a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). As a result, no summons
26
     will issue at this time. The Court will direct the United States Marshal to serve Plaintiff’s complaint
27
     only after the Court has screened the complaint and determined that it contains cognizable claims
28
                                                        1
 1   for relief against the named defendant. The Court screens complaints in the order in which they

 2   are filed and strives to avoid delays whenever possible. However, there are hundreds of pro se civil

 3   rights cases presently pending before the Court, and delays are inevitable. Plaintiff’s complaint

 4   will be screened in due course.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     November 1, 2018                           /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
